TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00545-CV



                     In re Stellar Innovations, Inc. d/b/a Stellar Homes


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                          MEMORANDUM OPINION


              Relator’s petition for writ of mandamus is denied.




                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Filed: October 14, 2009